Citation Nr: 0110817	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
cervical spine disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active duty in the Air Force from December 
1990 to June 1991.  He also had a number of years of military 
service with the Air National Guard.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a March 1998 RO decision that increased the rating 
for a cervical spine disorder from 0 percent to 10 percent.  
A July 2000 RO decision increased the evaluation to 20 
percent.  The veteran continues to appeal for a higher rating 
for the cervical spine disorder.  Such issue is addressed in 
the present Board decision.

The case also comes to the Board from a February 2000 RO 
decision that denied service connection for hearing loss and 
tinnitus.  Those issues are addressed in the remand section 
at the end of the present Board decision.


FINDINGS OF FACT

The veteran's cervical spine disability is currently 
manifested by degenerative joint disease with right upper 
extremity radiculopathy; there is no more than moderate 
limitation of motion of the cervical spine; and there is no 
more than moderate intervertebral disc syndrome of the 
cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had military service with the Air National Guard 
from August 1968 to January 1996.  Such included periods of 
active duty for training (such as from February 1969 to March 
1969, and from May 1969 to May 1970) and presumably periods 
of inactive duty training.  During this time he also had 
active duty in the Air Force from December 1990 to June 1991, 
when activated from the Air National Guard during the Persian 
Gulf War for participation in Operations Desert Shield/Storm.  
He was a pilot during this active duty and for much of his 
time in the Air National Guard.

Concurrent with much of the veteran's military service with 
the Air National Guard, he was a civilian employee of the 
federal government (Department of the Air Force) and in his 
civilian capacity he worked as a pilot and flight instructor 
with an Air National Guard unit.  In January 1996, he 
received disability retirement from his federal civilian job 
through the U.S. Office of Personnel Management.

Medical records from the early to mid 1990s note a cervical 
spine disability, including degenerative joint disease and 
possible degenerative disc disease.

In January 1996, the veteran filed a claim for service 
connection for a cervical spine diability.

At a May 1996 VA examination, the veteran said he had had 
neck pain but was currently asymptomatic.  He brought with 
him various diagnostic studies and the examiner reported that 
they showed mild degenerative disease.  He also brought an 
article regarding a study indicating that pilots of high 
performance aircraft often suffered cervical spine disability 
due to exposure to high gravitational forces.  He reported 
that he was subjected to such forces when flying an F-16 
aircraft during Operation Desert Storm.  He reported he had 
left the National Guard and was looking for a job as a 
civilian pilot.  On examination, there was no tenderness or 
limitation of motion of the cervical spine, and he had good 
strength in his arms.  There were no abnormal neurological 
signs.  The examiner concluded that the veteran had symptoms 
of neck discomfort most likely related to his experience as 
an F-16 pilot and exposure to high gravitational forces.

In a September 1996 decision, the RO granted service 
connection and a noncompensable rating for cervical spine 
degenerative joint disese.

The results of August 1997 electrodiagnostic studies were 
reported to be consistent with C5 radiculopathy.  Cervical 
spine X-rays in August 1997 showed degenerative changes, most 
prominent at C6-C7.

At an October 1997 VA examination, the veteran stated that he 
had flown fighters for 28 years and began to experience neck 
and right arm pain when subjected to high gravitational 
forces while flying the fighters.  He was currently working 
as a flight engineer with a commercial airline.  He 
complained of near-constant pain of the neck and right 
shoulder.  He said he had been unable to find a comfortable 
sleeping position and was frequently awakened by neck pain.  
He said excessive lifting with the right arm caused neck 
pain.  On examination, there was tenderness over the right 
supraspinatus and posterior cervical areas.  Flexion of the 
cervical spine was to 25 degrees, extension was to 20, 
lateral flexion was to 25 bilaterally, and rotation was to 30 
on the right and 40 on the left.  There was full range of 
motion of the shoulders, no sensory or motor deficit in 
either upper extremity, and deep tendon reflexes in the upper 
extremities were 2+ bilaterally.  The examiner noted that 
recent X-rays showed degenerative changes at C6-7.  The 
diagnosis was degenerative disc disease at C6-7.  The 
examiner said that the veteran was examined during a period 
of quiet symptomatology and that assessment of his disability 
during a flare-up would require a concurrent examination.

In a March 1998 decision, the RO granted an increased rating 
of 10 percent for the cervical spine disability.

At a VA physical therapy evaluation, begun in June 1998 and 
completed in July 1998, the veteran reported his Air National 
Guard military and civilian career as a fighter pilot, his 
civil service disability retirement, and his current 
employment as an airline flight crew member.  He reported 
right-sided neck pain with radiation and occasional left-
sided neck pain without it.  He said he had had episodes of 
pain radiating to the upper trapezius, to the posterior arm, 
and to the medial wrist, with a tingling sensation in the 
fourth digit.  These symptoms occurred with right lateral 
flexion or right rotation and he was able to consistently 
reproduce them.  According to the veteran, both the pain and 
radicular symptomatology were intermittent, disturbed his 
sleep, and caused muscle spasms.  

In a July 1998 letter, Richard DiStefano, M.D., noted that 
the veteran's cervical spine disorder disturbed his sleep and 
interfered with his work as a flight engineer for a major 
airline.  He said he prescribed pain medication for the 
veteran and discussed surgery with him.

In a July 1998 statement, the veteran reiterated his 
complaints that his cervical spine disorder interfered with 
different activities and his current job as a commercial 
pilot.

At a May 2000 VA orthopedic examination, the veteran reported 
that he began to experience neck pain while flying high 
performance aircraft.  He related that currently he was a 
commercial pilot and got along fairly well, although he said 
he had discomfort when he had to extend his neck to look at 
the upper cockpit panel.  He reported no flare-ups of the 
cervical spine disorder, but said he had pain at the extremes 
of extension and rotation.  He said he had trouble sleeping 
and awoke frequently during the night.  He had not had any 
loss of strength or loss of sensation in the upper 
extremities.  He reported that in 1985 he was diagnosed with 
right shoulder impingement syndrome, underwent arthroscopy, 
and had not had any problems since the surgery attributable 
to it or to the impingement syndrome.  On examination, there 
was some tenderness to palpation of the posterior neck, but 
no pain on compression or traction of the cervical spine.  
There was no sensory or motor deficit of the upper 
extremities and deep tendon reflexes were 2+ bilaterally.  
There were no pathological reflexes.  Flexion of the cervical 
spine was to 45 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees right and 25 degrees left, and 
rotation was to 60 degrees bilaterally.  The examiner 
diagnosed cervical spondylosis with no current clinical 
evidence of radiculopathy.  

At a June 2000 VA neurologic examination, the veteran 
reported his history.  He complained of neck pain radiating 
into the right upper extremity.  He said that exacerbations 
were induced by coughing, sneezing, or movement of his neck.  
To reduce the pain, he said, he avoided sudden movements of 
his neck, used nonsteroidal anti-inflammatory agents, and 
applied heat packs.  On examination, there was limitation of 
motion of the neck, particularly on right rotation.  
Spurling's sign was present on the right; Lhermitte's sign 
was absent.  Muscle bulk and tone were normal in the right 
upper extremity, but there was mild weakness of the rhomboids 
and infraspinatus.  Except for the right triceps, deep tendon 
reflexes were diminished on the right when compared with the 
left.  Also, there was mild decrease of sensation to light 
touch on the C5 distribution on the right.  The examiner said 
the veteran's clinical profile was consistent with C5 
radiculopathy on the right, which just as likely as not was 
related to degenerative joint disease of the cervical spine.

In a July 2000 decision, the RO increased the rating for the 
cervical spine disability to 20 percent.  The disability was 
described as degenerative joint disease of the cervical spine 
with right upper extremity radiculopathy, and it was rated 
under the diagnostic code for intervertebral disc syndrome.

Analysis

With regard to the claim for an increase in a 20 percent 
rating for a cervical spine disability, the file reflects 
that the RO has met the notice and duty to assist 
requirements of the law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's cervical spine disability includes degenerative 
joint disease (arthritis), and arthritis established by X-ray 
findings is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Limitation of motion of the cervical spine is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5290.

The veteran's cervical spine disability also includes right 
upper extremity radiculopathy, and the RO has assigned the 
current 20 percent rating under the diagnostic code for 
intervertebral disc syndrome.  

Intervertebral disc syndrome is rated 20 percent when it is 
moderate, with recurring attacks.  A 40 percent rating is 
assigned when the condition is severe, with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted when the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

The file shows that despite some impairment from the cervical 
spine disability, the veteran has been able to fully perform 
his current job as a commercial airline pilot.  Medical 
records from recent years, including the latest VA 
examinations in 2000, show some limitation of motion of the 
cervical spine due to pain, but the reported degrees of range 
of motion reflect restriction which is no more than slight to 
moderate in degree.  The condition would not be rated more 
than 20 percent if rated based on limitation of motion under 
Code 5290.  There is no credible evidence that pain on use or 
during flare-ups results in overall severe limitation of 
cervical spine motion, as required for a higher rating of 30 
percent rating under this code.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).

With regard to intervertebral disc syndrome, the recent 
medical evidence is mixed as to whether there are signs of 
such condition.  The 2000 VA orthopedic examination found no 
clinical evidence of radiculopathy, although the 2000 VA 
neurological evidence essentially noted mildly abnormal 
neurological signs which were attributed to right upper 
extremity radiculopathy.  In any event, the medical evidence 
clearly shows no more than moderate intervertebral disc 
syndrome, with recurring attacks, even when the effects of 
pain and limitation of motion are considered.  Thus no more 
than a 20 percent rating is warranted under Code 5293.  See 
VAOPGCPREC 36-97.  The medical evidence does not show signs 
of severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief, and thus a higher rating of 
40 percent under this code is not warranted.

The weight of the evidence establishes that the cervical 
spine disability is no more than 20 percent disabling under 
any diagnostic code.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for a cervical spine disability is 
denied.


REMAND

The veteran also claims service connection for hearing loss 
and tinnitus.  The Board finds that these claims must be 
remanded for further development of the evidence, in light of 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive dury 
training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  

It appears that the veteran's only period of active military 
service for service connection purposes was his active duty 
in the Air Force from December 1990 to June 1991, when 
activated from the Air National Guard during the Persian Gulf 
War for participation in Operations Desert Shield/Storm.  See 
38 C.F.R. § 3.6.  He had military service with the Air 
National Guard from August 1968 to January 1996, and such 
included periods of active duty for training and presumably 
periods of inactive duty training.  However, all of the 
veteran's periods of military service (including periods of 
active duty for training and inactive duty training) have not 
been verified, and verification is necessary on the service 
connection issues in order to determine if hearing loss and 
tinnitus are related to specific periods of military service.  
This is particularly true in the instant case because for 
much of the time when the veteran was a military member of 
the Air National Guard, he was also a civilian federal 
employee working with the Air National Guard.  There is 
medical evidence of some right ear hearing loss when the 
veteran entered the Air National Guard in 1968; later medical 
records note varying degree of hearing loss in both ears; and 
more recent medical records note tinnitus.  Clear 
identification of periods of military service is essential to 
determine if the conditions are related to periods of 
military service rather than civilian employment; obviously 
service connection will not be granted for a disability 
arising from the veteran's civilian employment.  On remand, 
any other relevant medical records should also be obtained.

In view of the foregoing, the service connection issues are 
remanded for the following action:

1  The RO should contact the service 
department and obtain verification of the 
exact dates of all of the veteran's 
military service, including all periods 
of active duty, active duty for training, 
inactive duty training, and other 
military Air National Guard/Reserve 
service.  

2.  The RO should also clarify the dates 
of the veteran's civilian federal 
employment when he worked with the Air 
National Guard, as well as the nature of 
his duties while performing such civilian 
job.

3.  The RO should have the veteran 
identify (names, addresses, dates) all 
health care providers (military, VA, or 
other) who treated or examined him for 
hearing and other ear problems since 
1967.  Thereafter, the RO should obtain 
copies of the related medical records 
that are not already on file.

4.  The RO should assure that any other 
notice and development action, required 
by the Veterans Claims Assistance Act of 
2000, is accomplished with respect to the 
claims for service connection for hearing 
loss and tinnitus.

5.  After the foregoing actions have been 
accomplished, the RO should review the 
claims for service connection for hearing 
loss and tinnitus.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board.





On remand, the veteran may submit any other evidence and 
argument on his claim for service connection for hearing loss 
and tinnitus.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



Error! Not a valid link.

